Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022,  has been entered. Claims 1 and 16 were amended;  Claims 1-17 are currently pending.
                                           Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over   AN et al (US-20130211656-A1) ("AN1") and AN et al (US-20170221366-A1)(“AN3”).
            As per claim 1, AN1 discloses an autonomous driving method (Fig. 3) comprising: 
a global driving planning operation in which global guidance information for global node points are acquired in a map including only road network information (AN1 at Para, [0016] discloses “a path planning unit for searching for at least one global path along which the vehicle moves from a current position to a set destination based on results of the determination of the reliable section or the unreliable section”.);
 a host vehicle location determination operation (AN1 at Para. [0086] discloses “vehicle obtains current position information using the GPS/INS 10”.);
 an information acquisition operation in which information regarding an obstacle and a road surface marking within a preset distance ahead is acquired (AN1 at Para. [0054] discloses “the position of a vehicle and the position of an obstacle using a camera and Light Detection and Ranging (Lidar) which are installed in an infrastructure”.);
 a local   map generation operation in which a local   map for a corresponding range is generated using the information acquired within the preset distance ahead (AN1 at Para. [0018] discloses “an infrastructure autonomous driving context data processing unit for gathering the autonomous driving context data based on an external infrastructure.” AN1 discloses a preset distance in Para. [0019] since a “reliable section may correspond to a spatial-temporal section in which the autonomous driving context data of the road satisfies conditions required for the autonomous driving”.);
 a local route planning operation in which a local route plan for autonomous driving within at least the preset distance is established using the local   map (AN1 in Para. [0131] which discloses “the autonomous driving local path corresponds to the trajectory of the vehicle in which obstacles within a specific distance from the position of the vehicle are avoided, and it is a path which is most suitable for autonomous driving”.); and
 an operation of controlling a host vehicle according to the local route plan to perform autonomous driving (AN1 at Para. [0011] discloses “controlling the driving of the vehicle based on the autonomous driving local path.”),
wherein the global driving planning operation establishes a plan to drive to a global destination (AN1 at Para, [0016] discloses a global path plan.) using a sequence of the local route plans (AN1 in Para. [0046] which discloses “the specific infrastructure may provide information about a detailed map of the relevant area, information about the position of the vehicle, and signal information to the vehicle via wireless communication so that the unreliable sections can become reliable sections.”) and in the absence of high-precision map data (AN1 at Para. [0020] which discloses  unreliable section as consisting of limited information.) comprising road surface marking data, lane centerline data, and traffic light data (AN1 at Para. [0013] discloses that “lane recognition” and “signal lamp recognition information” as being necessary required data “for the autonomous driving of the vehicle”.”),
wherein a route for autonomous driving up to the preset distance is planned based on a local precise map and the dynamic obstacle information (AN1 at Figure 12, S67-S71, and Para. [0131] disclosing: “the autonomous driving local path corresponds to the trajectory of the vehicle in which obstacles within a specific distance from the position of the vehicle are avoided, and it is a path which is most suitable for autonomous driving which has been obtained from the simulation.”) , the preset distance being within a distance range recognizable through a sensor (AN1 discloses a preset distance in Para. [0019] since a “reliable section may correspond to a spatial-temporal section in which the autonomous driving context data of the road satisfies conditions required for the autonomous driving”. ),
 wherein, when the local route plan is generated (AN1 at  Para. [0131]: “the autonomous driving apparatus 100 for a vehicle plans an autonomous driving local path”.), the autonomous vehicle autonomously travels the preset distance according to the local route plan (AN1 at Para. [0131]: “the autonomous driving local path corresponds to the trajectory of the vehicle in which obstacles within a specific distance from the position of the vehicle are avoided, and it is a path which is most suitable for autonomous driving which has been obtained from the simulation”.), 
AN1 does not explicitly disclose repeating the local route planning and the autonomous driving to travel to a destination according to the global route plan.
AN3 in the same field of endeavor discloses a vehicle driving system and method that using a  global route planning unit  calculates a global route from an origin to a destination that is set by a user by using map information provided by a  map information managing unit.  See Figure 7, Para. [0082], and Abstract.  The global route is then merged with sensor and infrastructure data using  a “determination and local route planning unit 218 [to determine] safe driving behavior (e.g., left/right turn, U-turn, lane change, or speed control) needed for the autonomous driving vehicle to track the global route in a current road driving situation, plans a local route for the driving behavior, and provides a command signal for vehicle control to the vehicle controller 219.  See Para. [0086] and Figures 8A-8B.
In particular, AN3 discloses wherein, by repeating the local route planning and the autonomous driving (AN3 at Figure 8A and 8B illustrates that the steps, S802 to S811, are repeated until completing the autonomous route as indicated by arriving at the globally planned destination.) , the autonomous vehicle travels to the destination according to the global route plan, thereby completing the autonomous driving (AN3 at Para. [0017]: “a global route planning unit configured to calculate a global route from an origin to a destination that is set by a user using the map information and provide information regarding the calculated global route to the transmitter”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle operation device of AN1 to include the updating of a global map with local intersection data as disclosed by  AN3, since providing a vehicle  with the ability to implement intersection passage route data would causes an autonomous driving vehicle to efficiently pass through an intersection in furtherance of a global driving plan and without the need to switch to a manual driving operation. 
Those in the art would be motivated to combine the global map with local intersection data of AN3 with the vehicle operation device of  AN1 because the ability to include local precise map data like intersection data aligns the driving of the vehicle with the intentions of the driver, such as to get to a destination autonomously, without the need to change from an autonomous to a manual driving mode. AN1 at Para. [0002].  
 As per claim 2, AN1 and AN3 disclose an autonomous driving method, wherein the local   map generation operation comprises (Figure 12):  
generating a local   road map within the preset distance from the road surface marking (AN1 at Para. [0013] discloses that “autonomous driving context data” is based on “lane recognition information” data which the examiner interprets as road surface markings. Further, in Para. [0042] “matching with stored 3D map information (e.g., the number of lanes and the road curvature)”.);
classifying the obstacle information into a dynamic obstacle and a static obstacle (AN1 in Para, [0042] classifying data into “static/dynamic obstacle detection information”.); and generating a local   map by matching the local   road map and the static obstacle (AN1 at Para. [0110] discloses “If the autonomous driving apparatus 100 for a vehicle detects a static obstacle D1 because of road construction ahead and thus a driver changes lanes without using a path D2 planned by the driver as in FIG. 8”.).  
As per claim 3, AN1 and AN3 disclose an  autonomous driving method, wherein the local   map generation operation further comprises matching the local   road map and the static obstacle to a road network map (AN1 at Para. [0013] discloses “matching with stored 3D map information, static/dynamic obstacle detection information, signal lamp recognition information, signpost recognition information, weather, each link average driving speed, and driver manipulation information”. At Para. [0125] AN1 discloses that “the current link and the subsequent link correspond to links which are present in road network data.”).  
As per claim 4, AN1 and AN3 disclose an autonomous driving method, wherein the road surface marking comprises a driving attribute marking including a road line (AN1 at Para. [0037] which discloses “a thin solid line indicates a section which is determined to be a reliable section”.).  
As per claim 5, AN1 and AN3 disclose an  autonomous driving method,  wherein the driving attribute marking comprises at least one of a road line attribute marking, a driving direction marking, a speed limit marking, a stop line marking, a crosswalk marking, a school/silver zone marking, and a speed bump marking  (AN1 discloses at Para. [0042] “the number of lanes and the road curvature”, and at Para. [0058] “lanes and signals”).  
As per claim 6, AN1 and AN3 disclose an  autonomous driving method, wherein the road surface marking further comprises a constraint property marking including a general road or a bus-only lane (AN1 at Para. [0042] discloses “signpost recognition information” such as a road restriction.).  
As per claim 7, AN1 and AN3 disclose an  autonomous driving method, wherein the road surface marking further comprises an intersection attribute marking including a general intersection or a roundabout (AN1 at Figure 2 shows an intersection recognition and Para. [0046] which discloses “the specific infrastructure may provide information about a detailed map of the relevant area, information about the position of the vehicle, and signal information to the vehicle via wireless communication so that the unreliable sections can become reliable sections. Accordingly, the vehicle may drive autonomously through all sections.”).  
As per claim 8, AN1 and AN3 disclose an autonomous driving method, wherein the host vehicle location determination is performed by an in-vehicle sensor (e.g., an inertial sensor) and odometry information or by high-precision Global Positioning System (GPS) information (AN1 discloses GPS and inertial sensor at Para. [0058] “a vehicle operates in conjunction with a GPS/INS 10”; and, odometry information at Para. [0058] “the autonomous driving apparatus 100 for a vehicle operates in conjunction with a steering wheel angle sensor, an encoder, and an odometer, thereby being able to improve the accuracy of the manipulation of a driver and the accuracy of the recognition of the position of a vehicle”.).  
As per claim 12, AN1 and AN3 disclose an  autonomous driving method, wherein the local route planning operation comprises performing the local route plan according to an action order generated by global guidance information for at least a first subsequent global node point immediately ahead (AN1 at Figure 12, actions S70 and S72, and Para.[0129] which discloses “as a result of the determination at step S70, it is determined that autonomous driving context data is not able to be obtained from the infrastructure, the autonomous driving apparatus 100 for a vehicle obtains autonomous driving context data using sensors of the vehicle at step S72.”).  
As per claim 13, AN1 and AN3 disclose an  autonomous driving method, wherein when it is difficult to execute the local route plan according to the action order, the global guidance information for at least the first subsequent global node point is changed (AN1 discloses at Para. [0112] which discloses “[i]f the autonomous driving apparatus 100 for a vehicle detects a dynamic obstacle E1, for example, a slow-moving preceding vehicle, and thus a driver changes lanes […] the autonomous driving apparatus 100 for a vehicle generalizes the real driving path E3 of the driver based on a path E2.”).  
As per claim 14, AN1 and AN3 disclose an autonomous driving method, wherein the action order is generated in additional consideration of global guidance information for a second subsequent global node point (AN1 at Para. [0112] which discloses “a section in which the real driving path E3 of the driver is generated is generalized only when the section has already been verified or is within an area in which further autonomous driving is possible.”).  
As per claim 15, AN1 and AN3 disclose an  autonomous driving method, wherein the first subsequent global node point and the second subsequent global node point are placed within a preset distance from each other (AN1 at Para. [0131] discloses “the autonomous driving local path corresponds to the trajectory of the vehicle in which obstacles within a specific distance from the position of the vehicle are avoided”, Further, see Para. [0134] which discloses link cost as a function of distance.).  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over AN et al (US-20160138924-A1) ("AN2") and AN et al (US-20170221366-A1)(“AN3”).
As per claim 16, AN2 discloses an autonomous driving system (Fig. 1) comprising:  a global route module configured to search for a global route from a current location of a host vehicle to a destination in a map including only road network information and generate guidance information for a plurality of global node points on the route (AN2 at Figure 6 and Para. [0066] which discloses “detailed global path planning unit 133 plans a detailed global path of a lane level for autonomous traveling using the map stored in the autonomous traveling map database 131”.);
 a local route module configured to acquire lane information and obstacle information within a preset distance ahead and plan a local route for at least a portion of the information within the preset distance (AN2 at Para. [0055] which discloses “the local path provided by the autonomous traveling path providing unit 130.”  Further in Para. [0067] which discloses “autonomous traveling environment recognition unit 135 recognizes a road environment such as obstacles, road signs, signals, and the like for the purpose of autonomous traveling”.); and
 a vehicle traveling control module configured to execute autonomous driving using a vehicle driving device according to the local route plan (AN2 at Para. [0056] which discloses “the autonomous traveling operation unit 150 may include a plurality of actuators 151 and an autonomous traveling control unit 153 that controls the plurality of actuators 151 in order to travel the corresponding vehicle in accordance the local path, and the plurality of actuators 151 may include a steering actuator, an acceleration actuator, and a deceleration actuator.”).
wherein a plan to drive to a global destination using a sequence of local route plans (AN2 at Para. [0055] discloses that “autonomous traveling operation unit 150 controls a vehicle traveling actuator in order to perform autonomous traveling of a vehicle in accordance with a local path by following the local path provided by the autonomous traveling path providing unit 130.”) and in the absence of high-precision map data is established by a combined operation of the global route module (AN2 at Para. [0119] which discloses “when it is determined that the detailed global path following is not successfully performed in operation S1207 … the vehicle traveling method resets the corresponding path to an alternative path in operation S1208”.), the local route module and the vehicle traveling control module, the high-precision map data comprising road surface marking data, lane centerline data, and traffic light data (An at Para. [0009] discloses “path information of such a lane level includes coordinates of a center line within the lane, road surface display information such as lanes or stop lines, and the like as well as a road network structure of a lane unit.”),
wherein a route for autonomous driving up to the preset distance is planned based on a local precise map and the dynamic obstacle information (AN2 at Para. [0011]: “local path planning function is a function of generating a detailed path which an actual vehicle should follow for a short time (or distance).”) , the preset distance being within a distance range recognizable through a sensor (AN2 at Para. [0060]: “vehicle location recognition unit 113 recognizes a location of the vehicle using a positioning system such as a global positioning system (GPS).”),
 wherein, when the local route plan is generated (AN2 at Para. [0055]: “traveling operation unit 150 controls a vehicle traveling actuator in order to perform autonomous traveling of a vehicle in accordance with a local path by following the local path provided by the autonomous traveling path providing unit 130.”), the autonomous vehicle autonomously travels the preset distance according to the local route plan (AN2 at Para. [0055] discloses that “autonomous traveling operation unit 150 controls a vehicle traveling actuator in order to perform autonomous traveling of a vehicle in accordance with a local path by following the local path provided by the autonomous traveling path providing unit 130.”), 
AN2 does not explicitly disclose repeating the local route planning and the autonomous driving to travel to a destination according to the global route plan.
AN3 in the same field of endeavor discloses a vehicle driving system and method that using a  global route planning unit  calculates a global route from an origin to a destination that is set by a user by using map information provided by a  map information managing unit.  See Figure 7, Para. [0082], and Abstract.  The global route is then merged with sensor and infrastructure data using  a “determination and local route planning unit 218 [to determine] safe driving behavior (e.g., left/right turn, U-turn, lane change, or speed control) needed for the autonomous driving vehicle to track the global route in a current road driving situation, plans a local route for the driving behavior, and provides a command signal for vehicle control to the vehicle controller 219.  See Para. [0086] and Figures 8A-8B.
In particular, AN3 discloses wherein, by repeating the local route planning and the autonomous driving (AN3 at Figure 8A and 8B illustrates that the steps, S802 to S811, are repeated until completing the autonomous route as indicated by arriving at the globally planned destination.) , the autonomous vehicle travels to the destination according to the global route plan, thereby completing the autonomous driving (AN3 at Para. [0017]: “a global route planning unit configured to calculate a global route from an origin to a destination that is set by a user using the map information and provide information regarding the calculated global route to the transmitter”.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle operation device of AN2 to include the updating of a global map with local intersection data as disclosed by  AN3, since providing a vehicle  with the ability to implement intersection passage route data would causes an autonomous driving vehicle to efficiently pass through an intersection in furtherance of a global driving plan and without the need to switch to a manual driving operation. 
Those in the art would be motivated to combine the global map with local intersection data of AN3 with the vehicle operation device of  AN2 because the ability to include local precise map data like intersection data aligns the driving of the vehicle with the intentions of the driver, such as to get to a destination autonomously, without the need to change from an autonomous to a manual driving mode. AN2 at Para. [0011].    
As per claim 17, AN2 and AN3 disclose an  autonomous driving system,  wherein the global route module extracts subsequent guidance information for a location of the host vehicle (AN2 at Para, [0051] which discloses “acquiring a location of a vehicle, and guides a path in accordance with the planned driver global path), and the local route module determines a driving action using the subsequent guidance information and plans the local route in consideration of the driving action (AN2 at Para, [0055] which discloses “autonomous traveling operation unit 150 controls a vehicle traveling actuator in order to perform autonomous traveling of a vehicle in accordance with a local path by following the local path provided by the autonomous traveling path providing unit 130”).  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over AN1 and AN3 as applied to claim 1 above, and further in view of Wheeler et al (US-20200081134-A1) ("Wheeler").
As per claim 9, AN1 and AN3 disclose an autonomous driving method. However,  AN1 and AN3 do not explicitly disclose an intersection driving operation in which a local route plan varies depending on whether an exit is successfully recognized. In the same field of endeavor, Wheeler teaches HD map system maintains high definition (HD) maps containing  current road information to navigate the autonomous vehicle, the HD map is created using sensors of the self-driving vehicle (Wheeler, Para. [0022] and Para. [0055] recognizing an exit lane), the sensors perceive the surroundings of the vehicle and forms landmark map and 3D map that include landmarks and physical objects around the vehicle (Wheeler, Para. [0044] through Para. [0046])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system disclosed by AN1 as modified by the updating of a global map with local intersection data as disclosed by  AN3 to include generating a second local high-definition map as disclosed in Wheeler, since Wheeler states, in Para. [0064], that such a modification would result in an HD map so that a vehicle can efficiently and accurately extract the features given a lane such as markings and exits.
 As per claim 10, AN1, AN3, and Wheeler disclose an  autonomous driving method, wherein the intersection driving operation comprises generating an intersection passage lane center line using an entrance and the exit and establishing the local route plan when the recognition of the exit is successful (Wheeler Figure 7 and Para. [0064] which discloses “shows a vehicle 710 at a traffic intersection. The HD map system provides the vehicle with access to the map data that is relevant for autonomous driving of the vehicle. This includes, for example, features 720a and 720b that are associated with the lane but may not be the closest features to the vehicle.”).  
As per claim 11, AN1, AN3, and Wheeler disclose an  autonomous driving method, wherein the intersection driving operation comprises establishing a local route plan following a vehicle ahead or receiving intersection passage lane center line data from a cloud server to establish a local route plan when the recognition of the exit fails (AN1 at Para. [0053] and Para [0054] teaches an external “autonomous driving context data server 300 [that] transfers autonomous driving context data to the autonomous driving apparatus 100 for a vehicle via Vehicle to Infrastructure (V2I) communication.”).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
       Hayashi et al (US-20200160697-A1) discloses the use of a control device to generate a travel plan for a vehicle  based on the map information MAP and a driving environment information. The travel plan includes a target route to a destination and a local target trajectory (e.g. a target trajectory within a lane, a target trajectory for a lane change). Moreover, the travel plan includes a vehicle travel control plan for traveling so as to follow the target trajectory, following a traffic rule, avoiding an obstacle, and so forth. See Abstract and Figures 9-15.
                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/            Examiner, Art Unit 3661   

/Elaine Gort/            Supervisory Patent Examiner, Art Unit 3661